In a proceeding pursuant to Domestic Relations Law § 72 for grandparent visitation, the petitioners appeal from an order of the Family Court, Rockland County (Christopher, J.), dated June 20, 2008, which, after a hearing, dismissed the proceeding for lack of jurisdiction.
Ordered that the order is affirmed, with costs.
The Family Court correctly dismissed the proceeding for lack of jurisdiction (see Becker v Toshiko Watanabe, 109 AD2d 861 [1985]).
The petitioners’ remaining contentions are without merit. Mastro, J.P., Miller, Chambers and Austin, JJ., concur.